department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list legend taxpayera irax iray individual b amounta financial_institution a financial_institution b dear this is in response to your request dated may as supplemented by correspondence dated date and date in which your authorized representative on your behalf requested a waiver of the 60-day requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution on date from ira x of amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error by financial_institution a taxpayer a further asserts that amount a has not been used for any other purpose taxpayer a's husband who had always handled the couple's financial affairs died in date with a view towards consolidating her taxable and nontaxable accounts at a single_financial_institution taxpayer a met on date with individual b an investment adviser at financial_institution a taxpayer a submitted documentation to us from her meeting with individual b among the topics discussed at the meeting and referred to in the documentation was the objective to consolidate iras and old k into one ira taxpayer a established a rollover ira ira y at financial_institution a and on date taxpayer a's interest in the 401_k_plan referred to in the documentation above was rolled over to ira y the distribution of amount a from ira x was first deposited to taxpayer a's checking account at financial_institution b on date taxpayer a wrote one check to financial_institution a which included the distribution of amount a from ira x as well as amounts from her taxable accounts based on the february 6th meeting with individual b it was taxpayer a's understanding that the distribution of amount a from ira x would be deposited in ira y immediately upon receipt by financial_institution a it was not until taxpayer a' sec_2013 tax_return was being prepared that her accountant noticed that ira x had not been properly rolled over at that time it was beyond the 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of d do not apply to any amount required to be distributed under sec_401 a of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a's assertion that her failure to accomplish a timely rollover was due to an error by individual of financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such - - - - - - - - - - - - - - - - - - - - - - - - - - - - o1 i32oas contribution the amount transferred up to amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours erri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
